Opinion on Rehearing. Per Curiam: A rehearing having been allowed on the petition of the claimant, he now contends that he is entitled to an award on the following grounds: (1) The enterprise in which he was engaged at the time of the accident in question is one in which a “sharp-pointed instrument, namely, a hypodermic needle or syringe” is used, and he thereby automatically comes within the provisions of the Act. (2) The work in which he was engaged at the time of the accident in question was not in its nature farm work. We will consider the contentions in the order above set forth. (1) The provisions of the statute upon which claimant relies to bring himself automatically under the Act is Paragraph 7½ of Section 3 of the Workmen.’s Compensation Act, which provides that the Compensation Act shall apply automatically and without election to “any enterprise in which sharp edged cutting tools, grinders or implements are used, including all enterprises which buy, sell or handle junk and salvage, demolish or reconstruct machinery, except as provided in sub-paragraph 8 of this section.” It will be noted that the paragraph in question refers to “sharp-edged cutting tools” and not to “sharp-pointed instruments ’ ’ as contended by claimant. It cannot be seriously contended that a hypodermic needle or syringe is a “sharp-edged cutting tool,” and consequently claimant has no basis either in law or in fact upon which to base a claim under this paragraph of the statute. Furthermore, said Paragraph 7½, by the terms thereof, has no application to any case which comes within the exception mentioned in sub-paragraph 8, relative to work done on a farm. (2) This contention was fully considered in the opinion originally filed herein, and our attention has not been called to any matters of fact or law which have caused us to change the views we originally entertained. Award is therefore denied and the case dismissed.